Allowable Subject Matter
Claims 21, 24-47 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 21, 24-47 are allowed since the closest prior arts are Rolinski et al (U.S. Patent Pub. No. 2011/0153190, hereafter referred to as Rolinski) in view of Wang etal (U.S. Patent Pub. No. 2014/0278055, hereafter referred to as Wang) in view of Reschka et al (U.S. Patent No. 8,346,578, hereafter referred to as Reschka).
However, when looking at all the available prior arts, none teach that determining a spatial match between the location tracking information and the candidate road based on a comparison of a correlation metric and a predetermined correlation threshold wherein the correlation metric is based on a sum of distance metrics and wherein each distance metric is determined based on a distance between a location point on the candidate road and one of the plurality of recorded mobile device location points. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 4/24/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665